El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
Hace tres décadas los autores de nuestra Constitución concibieron que la “protección contra ataques a la honra, reputación y vida privada” era complemento integral e indispensable del concepto mayor de dignidad humana. Destacaron que el “honor y la intimidad son valores del individuo que merecen protección cabal” frente a atentados e ingerencias abusivas de las autoridades y personas par-ticulares. Así extendieron expresamente el ámbito de la inviolabilidad de la persona a toda área necesaria para el desarrollo de ésta —hogar, muebles, documentos y los medios de comunicación. Concluyeron que “[t]oda intro-misión sin su permiso en ese círculo privado equivale para todo hombre a una violación de su personalidad”, lesión que era “el más penoso ataque a los derechos fundamentales de la persona”. No obstante, con pragmatismo y visión admi-tieron que esos mismos medios y propiedades podían “ser instrumento de delito o resultado de su comisión” y, por ende, rechazaron “detenerse ante esas fronteras de la per-sonalidad[, pues] equivaldría a la protección indebida del delito y del delincuente”. Con sabiduría y fino balance inte-lectual, en esa “colisión de lo privado y lo público, la solución se entrega, con todas las garantías, a la autoridad *331judicial. . .”. 4 Diario de Sesiones de la Convención Constituyente de Puerto Rico 2566-2567 (1952). (1)
La decisión de hoy es importante por varias razones. Primeramente, aclara esa visión y encomienda constitu-cional. Segundo, ubica en su correcta perspectiva la jerar-quía de valores fundamentales de nuestra comunidad. Tercero, resuelve y provee una solución interina a un grave problema, sin menoscabo de acción legislativa ulterior. Y cuarto, reivindica el lesionado derecho a la intimidad de dos ciudadanos que poseen teléfonos en sus hogares, a la vez que protege a la ciudadanía en circunstancias similares.
HH
La Sra. Cielo Martínez Cardona, quien por razón de su divorcio vive sola con sus hijos menores de edad, empezó a recibir en su hogar repetidas llamadas telefónicas anónimas que perturbaron su tranquilidad mental, menoscabaron indebidamente su derecho de intimidad y le causaron graves daños morales y emocionales. Igual sucedió a la siquiatra Dra. Elba Aponte de Rodríguez, quien comenzó a recibir frecuentes amenazas por teléfono en detrimento de su sosiego personal y la serenidad familiar.
Oportunamente promovieron por separado ante el Tribunal Superior, Sala de Ponce, expedientes de jurisdicción voluntaria y solicitaron una orden dirigida a la Puerto Rico Telephone Co. (“la Telefónica”) para que ésta interceptara sus respectivos teléfonos con el propósito de poder deter-minar la procedencia de las llamadas en cuestión y, por ende, identificar al autor o autores de las mismas. Los autos *332no reflejan que antes se hubiesen querellado a las autori-dades del orden público.
El tribunal accedió a ambas peticiones. La Telefónica objetó. Adujo que el área a que están adscritos los teléfonos de las promoventes no disponía del equipo técnico necesario que le permitiera rastrear el origen de las llamadas sin intervenir con el contenido de la comunicación. (2) Expuso que, en tales circunstancias, la interceptación sería contra-ria a la Sec. 10 de nuestra Carta de Derechos y al estatuto federal que regula la interceptación telefónica, aplicable al Estado Libre Asociado de Puerto Rico, el Tit. III del Omnibus Crime Control and Safe Streets Act, 18 U.S.C. secs. 2510-2520.
El foro de instancia, previa consolidación, evaluó los méritos de esa contención y mediante dictamen escrito reiteró su facultad para ordenar las interceptaciones. En su resolución discutió las disposiciones constitucionales nues-tras que, por un lado, prohíben la interceptación de comu-nicaciones telefónicas y, por otro, protegen el derecho a la vida privada o familiar. También aludió extensamente a la legislación penal pasada y presente en lo que concierne al esfuerzo legislativo para proteger el derecho de intimidad mediante la prohibición de la utilización ilícita de las vías telefónicas y la interceptación, grabación o interferencia ilegal de toda clase de comunicación privada o verbal, y el castigo por violar dichas disposiciones.
El decreto, aunque concluyó la aplicabilidad a Puerto Rico del estatuto federal —a pesar de la prohibición dis-puesta en nuestra Carta de Derechos— descartó que ello fuera un obstáculo para que una persona privada, con el propósito de protegerse, solicite y obtenga una orden judi*333cial para que se intervenga su propio teléfono. En conse-cuencia, elaboró el siguiente procedimiento para servir de guía a las peticiones y órdenes de esta naturaleza:
A. La petición solicitando autorización judicial para inter-venir o interceptar un teléfono debe ser incoada en la siguiente forma:
1. Bajo juramento, con notificación al Ministerio Público, en procedimiento ex parte.
2. Contendrá un relato completo de las circunstancias y los hechos que justifican que se ordene la intervención del telé-fono.
3. Se interceptará el teléfono del peticionario —donde se reciben las llamadas— para rastrear el teléfono de origen, con descripción de las facilidades para realizar la gestión por parte de la compañía de teléfonos (teléfono adicional en el sitio donde se recibe la llamada o teléfono del vecino de donde se comunicará a La Telefónica de la llamada anónima).
4. Se renunciará al derecho constitucional que consagra el artículo [szc] 10 de la Constitución.
5. Se hará prohibición expresa de grabaciones de la comunicación.
6. Se hará expresión clara del tiempo por el cual se extenderá la intervención del teléfono.
B. Se celebrará una vista con la intervención del Ministe-rio Público y luego se emitirá la resolución u orden por el tribunal.
C. La resolución u orden del tribunal contendrá lo si-guiente:
1. El teléfono a ser interceptado y las facilidades que hay para realizar el rastreo. (Ver el tercer requisito de la petición.)
2. Describirá, sucintamente, el tipo de comunicación que se va a interceptar y la prohibición de grabarla.
3. Será dirigida a la compañía telefónica (la Puerto Rico Telephone Company).
4. Expondrá el plazo de duración y sólo podrá extenderse o prorrogarse dicho período de tiempo con la intervención del Ministerio Público y la aprobación del tribunal después que se muestre que se justifica tal plazo adicional.
*334Finalmente, retuvo jurisdicción y dispuso que, una vez enmendadas las peticiones de conformidad con dichas directrices, celebraría una vista y adjudicaría la misma.
II
A solicitud de la Telefónica revisamos. En esencia, su tesis está predicada básicamente en dos proposiciones. Pri-mera, que un ciudadano que es amenazado, ofendido e inju-riado por vIa telefOnica no est~ facultado para requerir decretos de interceptación telefónica, porque la persecuciOn del delito ante los tribunales corresponde al Ministerio Fiscal; y, segunda, que no existe estatuto local que reglamente el procedimiento de interceptación telefOnica -tal y como lo exige la ley federal- y, por consiguiente, el Estado está impedido de recurrir a ese método como medida para corn-batir el crirnen.
La primera proposición -respecto a la facultad priva-tiva del Ministerio Fiscal para perseguir el crimen- des-cansa en el supuesto de que cuando un ciudadano acude a un tribunal a obtener una de estas Ordenes de intercep-tación telefónica, lo hace con el ánimo de investigar un cri-men exciusivamente. A poco que hurguemos en esta hipóte-sis descubriremos, sin embargo, que está asentada sobre una premisa de frágil consistencia.
Nadie niega que la investigación del crimen y el encau-samiento por infracciones a las leyes penales del país ante los tribunales atañe a los funcionarios del Poder Ejecutivo, a quienes la ley ha reservado tales funciones. Pueblo v. Tribunal Superior, 94 D.P.R. 59, 65 (1967). Así, la Policía de Puerto Rico tiene la obligación de “proteger a las perso-nas y a la propiedad, mantener y conservar el orden público, observar y procurar la más absoluta protección de los derechos civiles del ciudadano, [y] prevenir, descubrir y perseguir el delito”. 25 L.P.R.A. sec. 1003. Los fiscales del Departamento de Justicia tienen, por otro lado, el deber de “procesar a todos los delincuentes por crímenes y delitos”. 3 L.P.R.A. sec. 95.
*335Ninguna de las anteriores facultades excluye la vindicación del derecho a la intimidad ante los tribunales, por simple iniciativa privada, independientemente de la participación incidental de cualquier funcionario o agencia del gobierno. El ciudadano afectado por el estorbo que representa el raudal de llamadas indeseadas y ofensivas no tiene que esperar por el curso de una investigación criminal ordinaria llevada a cabo por las agencias del orden público. Puede, si lo estima conveniente, hacer sus propias averiguaciones encaminadas a proteger y reivindicar su derecho a la intimidad del modo en que lo ha reconocido nuestra jurisprudencia, a saber, mediante el recurso de injunction —Sucn. de Victoria v. Iglesia Pentecostal, 102 D.P.R. 20, 25 (1974)— o, en definitiva, mediante la correspondiente acción civil por daños —Colón v. Romero Barceló, 112 D.P.R. 573 (1982).
En conclusión, el ejercicio de este derecho por la vía penal, así como la disponibilidad de dicho curso de acción, no es incompatible con su ejercicio por la vía civil ni la excluye. Vda. de Morales v. De Jesús Toro, 107 D.P.R. 826 (1978). En ese sentido al ciudadano no se le prohíbe que acuda a los tribunales para poder sustentar la correspon-diente reclamación fuera de la órbita penal.
III

Inaplicabilidad del estatuto federal

Consideramos la aplicabilidad a Puerto Rico del Omnibus Crime Control and Safe Streets Act, 18 U.S.C. secs. 2510-2520 (Tit. III). (3)
En principio la legislación federal, por disposición expresa, se extiende al Estado Libre Asociado en *336casos apropiados. 18 U.S.C. sec. 2510(3). Observamos, sin embargo, que es posible que en determinadas circunstan-cias sea inaplicable por sus propios términos a Puerto Rico o cualquier Estado, pues la misma no pretende ocupar ente-ramente el campo, sino que permite a éstos que impongan requisitos más estrictos para la interceptación de las comu-nicaciones. (4) A tal efecto notamos que desde el año 1952, en virtud de la prohibición establecida en la Sec. 10 del Art. II de nuestra Constitución, el tratamiento y evolución en materia de nuestra legislación penal ha sido consistente-mente adherirse a que se cumpla celosamente con dicha proscripción. (5) No podemos concebir lenguaje más limita-tivo que el que aparece en nuestra Ley Fundamental.
Por ello, antes de considerar el efecto del ajustado len-guaje que contiene la Sec. 10 es imprescindible dilucidar si en verdad el estatuto federal le impone una camisa de fuerza a los ciudadanos y tribunales puertorriqueños, tal y como sugiere la Telefónica. Resolvemos en la negativa.
El estatuto federal, de índole penal, es sumamente explí-cito. No es aplicable al caso de autos. Declara que no será ilegal que una persona que actúe so color de autoridad intercepte una comunicación alámbrica u oral, cuando dicha persona es una de las partes en la comunicación o cuando una de éstas haya ofrecido previamente su consen-timiento a la interceptación. 18 U.S.C. sec. 2511(2)(c). (6) *337United States v. Caceres, 440 U.S. 741, 750 (1979). La aquiescencia puede ser expresa o implícita. (7)
No hay duda, pues, de que en las circunstancias de autos está presente el elemento indispensable del consentimiento previo de una de las partes. Precisamente las peticiones juradas corresponden a unos abonados del servicio tele-fónico que han solicitado de manera expresa que se inter-cepte el contenido de la comunicación. No se trata de una acción de origen gubernamental. Tal hecho remueve del palio protector de la ley federal al sujeto que llama lícita o ilícitamente a un teléfono intervenido por instrucciones expresas del abonado. (8) Repetimos, el Omnibus Crime Control and Safe Streets Act es inaplicable, por no prohibirlo, cuando se trata de una solicitud del propio usuario. Tal interceptación voluntaria no es contraria a ningún mandato expreso del Congreso. Por ende, no está en juego la See. 9 de la Ley de Relaciones Federales.
> HH
Aclarado este extremo, nos percatamos de que la con-clusión de que en estas circunstancias concretas sea inapli-cable el estatuto federal no necesariamente significa que los estados y Puerto Rico no pueden ser más exigentes en la tutela de los derechos involucrados y que a su vez impongan requisitos más rigurosos para la interceptación telefónica. Nuestra Constitución dispone que “[n]o se interceptará la comunicación telefónica”. Art. II, Sec. 10. Ese mandato nos coloca precisamente en el umbral del verdadero problema *338jurídico planteado: ¿Es esta prohibición absoluta? ¿A quién o a quiénes aplica? ¿El derecho que emana de ella es renun-ciable? Si lo es, ¿de qué modo se puede renunciar a él o cómo se entiende renunciado? ¿Se requiere legislación habilitadora para ello? Examinemos estas interrogantes.
A. Primacía del derecho a la intimidad
El derecho que los peticionarios pretenden proteger es, según Castán, (9) de los llamados derechos de la persona-lidad, de índole innata y privada. En nuestra sociedad toda persona es acreedora al derecho a la reserva de la vida privada: a una vida íntima familiar. Es inherente al hombre y goza de primogenitura en nuestra descendencia cons-titucional. No estamos ante uno en la esfera de lo económico, v.g., caso de cobro de dinero u otro análogo en que está invo-lucrado solamente un bien o interés patrimonial.
Por su primacía está consagrado, además de en la See. 10, en las Secs. 1 y 8 del Art. II de la Constitución. En lo pertinente rezan:
Sec. 1 — La dignidad del ser humano es inviolable.
See. 8 — Toda persona tiene derecho a [la] protección de [la] ley contra ataques abusivos a su honra, a su reputación y a su vida privada o familiar.
En Figueroa Ferrer v. E.L.A., 107 D.P.R. 250, 258-259 (1978), nos expresamos extensamente sobre la naturaleza y proyección de este derecho. Dijimos:
En E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436, 439-440 (1975), apuntamos que el derecho a la intimidad tiene un historial distinto en Puerto Rico al que tiene en Estados Unidos. Añadimos que nuestro Art. II, Sec. 8 es una copia literal del Art. V de la Declaración Americana de los Derechos y Deberes del Hombre y que entronca también con el Art. 12 de la Declaración Universal de los Derechos del *339Hombre. Recalcamos que nuestra Asamblea Constituyente quiso “formular una Carta de Derechos de factura más ancha que la tradicional, que recogiese el sentir común de culturas diversas sobre nuevas categorías de derechos”.
En Cortés Portalatín v. Hau Colón, 103 D.P.R. 734, 738 (1975), nos habíamos referido también a la amplitud del derecho a la intimidad. “Representando así esta sección [la número 8 del Art. II], como varias otras,” afirmamos, “un principio con aspiraciones de universalidad, destilado de muy diversos sistemas jurídicos, ancho es el mundo que se nos brinda para su interpretación justa. No se está obligado por juegos específicos de reglas históricas. La obligación es acatar el mandato constitucional, en consonancia con otras disposi-ciones de nuestra ley primaria y las realidades del país.” (Énfasis nuestro.)
Tan trascendental es este derecho en nuestra sociedad que, en las ocasiones en que se ha contrapuesto a otros de similar jerarquía, ha salido airoso del careo constitucional. Así, por ejemplo, ha prevalecido ante los siguientes derechos fundamentales: de libre expresión, Hermandad de Empleados, supra (piquete frente a la residencia del Secretario del Trabajo); de libertad de culto, Sucn. de Victoria, supra (servicios religiosos que trascendían al vecindario); y de propiedad, Torres v. Rodríguez, 101 D.P.R. 177 (1973) (establecimiento de funeraria en zona residencial). También ha predominado frente a la legislación limitante de la decisión de los cónyuges que por mutuo acuerdo optan por terminar su matrimonio. Figueroa Ferrer, supra.
Por la importancia que reviste, hemos saturado nuestra docrina jurisprudencial del principio rector de que la inti-midad no necesita de legislación habilitadora que le insufle vida y aliento. Opera por su propia fuerza y vigor. Colón v. Romero Barceló, supra, pág. 576; Figueroa Ferrer, supra, pág. 259; Hermandad de Empleados, supra, pág. 440; Alberio Quiñones v. E.L.A., 90 D.P.R. 812, 816 (1964); González v. Ramírez Cuerda, 88 D.P.R. 125, 133 (1963). Véanse, Robles López v. Guevárez Santos, 109 D.P.R. 563, 567 (1980); *340Cortés Portalatín, supra, pág. 738; y Pueblo v. Figueroa Navarro, 104 D.P.R. 721, 726-727 (1976).
En resumen, el análisis que precede revela la verdadera naturaleza del derecho a la intimidad. Incuestionablemente goza de primacía en la pirámide constitucional. Ese sitial nos permite contestar una de las interrogantes formuladas: su implementación no requiere legislación específica. Supe-ditarlo a la acción legislativa sería simplemente incon-gruente con el propósito de los forjadores de la Constitución y representaría una contramarcha en su evolución vindica-dora. Lo reduciríamos a una escala nominal.
B. Alcance de la prohibición
Concentremos nuestro examen en investigar el ver-dadero alcance de la prohibición de que no se interceptarán comunicaciones telefónicas. Varias consideraciones aclaran sus horizontes, según el legajo de la Constituyente.
Lo primero que observamos es que su texto está ubicado separadamente de la See. 8 y que se encuentra entre las disposiciones sobre los registros y allanamientos de persona y morada. No obstante, a poco que reflexionemos percibimos que tal ordenación no desvirtúa su esencia ni significa un distanciamiento conceptual. Precisamente la cláusula de interceptación telefónica, por su propia naturaleza, pertenece a la esfera del derecho a la intimidad consagrado en la mencionada See. 8, y forma parte integral del mismo. Así pues, el derecho de una persona a que no se le intercepte su teléfono es parte esencial del derecho mayor a la protección de la ley contra ataques abusivos a su honra, reputación y vida privada o familiar.
En segundo lugar, y como corolario, es menester concluir que su mención expresa en la Sec. 10 responde a la intención específica de vedar, sin lugar a dudas, la intromisión no consentida en las comunicaciones telefónicas. Tercero, esa cláusula, aunque aislada, no representa en definitiva un derecho distinto al derecho a la intimidad en sí, ni *341es de rango superior al de éste; es una de sus manifesta-ciones. (10)
Y cuarto, este enfoque es compatible con la regla de hermenéutica de que las diferentes cláusulas de la consti-tución no deben interpretarse de forma tal que se produzca un resultado absurdo. La función del Poder Judicial, como intérprete, es armonizar sus distintos mandamientos y pre-ceptos con miras a lograr una decisión justa y razonable a tono con la intención de la Asamblea Constituyente.
C. Titulares del derecho
El récord de la Constituyente refleja que al adoptarse la prohibición que nos ocupa sus forjadores tomaron como modelo el estatuto y la doctrina federal entonces vigentes. (Federal Communications Act of 193 48 Stat. 1103-1104.) En ese momento histórico, bajo dicho estatuto, al igual que en la actualidad, era factible y se preveía la renuncia de ese derecho por quien originaba la comunicación. 47 U.S.C. see. 605. Pero lo cierto es que nuestra Cons-tituyente trascendió esa visión y robusteció ese derecho mediante una prohibición terminante concebida en térmi-nos definitivos no cualificados. Así quedó plasmado de ma-*342ñera sustantiva y diferente —como intención orientadora— el ideal constitucional de extender la expectativa legítima de intimidad a todo ciudadano que se vale de las vías de comu-nicación telefónica. Como resultado, no es suficiente la renuncia de una sola parte para convalidar, ipso jure, una interceptación telefónica. Es menester que se configure una renuncia bilateral, sea expresa o implícita. (11)
Compatible con ese enfoque, al presente el Código Penal contiene varios artículos que regulan la materia bajo la rúbrica de “Delitos Contra Derechos Civiles”. En lo perti-nente al caso, el Art. 144 (12) prohíbe que se intercepte una comunicación privada verbal telefónica. Esa protección está en armonía con el mandato constitucional. En su verdadera dimensión, estatutariamente crea una expectativa legítima de privacidad de que la conversación telefónica en sí no será interceptada ni escuchada por terceros. En consecuencia, y como regla universal, reafirmamos el derecho constitu-*343cional de todas las personas que hacen llamadas telefónicas a que ni el Estado ni ninguna otra persona se inmiscuya, escuche, entere o divulgue tales comunicaciones por cuales-quier medios. ¿Qué impacto tiene este pronunciamiento y la norma constitucional en el desenlace del caso? Afortunada-mente el asunto, aunque de su faz complejo, tiene solución. Después de todo, la Sec. 10 no se encuentra atada con un nudo gordiano.
D. Renunciabilidad del derecho
Al igual que otros derechos, inclusive los de estirpe constitucional, el de intimidad —y su derivado de no interceptación telefónica— es renunciable. Cf. Pueblo v. Acevedo Escobar, 112 D.P.R. 770, 777 esc. 4 (1982); y Schneckloth v. Bustamonte, 412 U.S. 218, 235 et seq. (1973). En su dinámica no es absoluto. Su única característica de absoluto es el albedrío que tiene el ciudadano para reclamar del Estado, y los tribunales hacer valer, el respeto a la expectativa legítima de intimidad que rodea su comunicación telefónica. Bajo la política pública constitucional vigente, a menos que haya una renuncia patente, específica e inequívoca, el Estado no puede inmiscuirse en la comunicación. Salvo esto, el derecho a la intimidad es inviolable y el Estado, una entidad particular, o cualquier ciudadano están impedidos, sin otras excepciones, de interceptar o permitir que se intercepte o escuche una comunicación telefónica.
Ahora bien, el usuario víctima de la lesión y agravio a su intimidad que accede y solicita judicialmente que su teléfono sea interceptado, incuestionablemente renuncia al derecho constitucional que le brinda la Sec. 10. En esas circunstancias, repetimos, no puede haber duda de la intención clara y específica de abdicar dicho derecho. Mas, ¿qué del derecho que tienen aquellas terceras personas que llaman a determinado teléfono que está interceptado a solicitud del abonado? Al reflexionar sobre la cuestión notamos *344que la clave del enigma radica en la interpretación de la naturaleza y contornos del derecho que emana de la Consti-tución y del Art. 144 del Código Penal.
A tal efecto, es menester resaltar varias observaciones conceptuales, jurídicas y pragmáticas. En su origen el Art. 144 pretende tutelar en el ámbito penal el derecho de toda persona a que sin su permiso se intercepte y escuche el contenido privado de su conversación con otra. Sin embargo, razonable y lógicamente tal derecho presupone y se extiende únicamente a conversaciones lícitas consentidas en el curso ordinario de las relaciones bilaterales humanas —familiares, amistosas o comerciales— que conlleva la vida en sociedad. Nadie está obligado a entablar y mantener una comunicación con un extraño. En esta zona únicamente el deseo o el deber que imponen las reglas de cortesía prevalecen. Quien origina aislada o repetidamente llamadas telefónicas sin autorización expresa o implícita del destinatario no puede argumentar persuasivamente que no renuncia su derecho a tal protección.
El Art. 144, que prohíbe la interceptación de una con-versación entre dos o más personas, no es de aplicación cuando una de ellas no sólo no ha consentido, sino que resiente y rechaza el diálogo y la utilización de su teléfono con propósitos ilícitos y denigrantes, y la otra es el autor de tales actos. Exigir un apercibimiento previo en esa situa-ción como medio para plasmar un asentimiento expreso o implícito del originario es penalizar al destinatario, que sólo tiene la intención no criminosa de protegerse de la llamada, autorizando la interceptación como medio disuasivo o para detectar su procedencia e identificar a su autor. Una inter-pretación distinta sería absurda y chocaría con el preclaro y prístino derecho constitucional que propugna la inviolabi-lidad y dignidad del ser humano y el respeto a su intimidad. En su aplicación humana el derecho no existe para exigir y perpetrar cosas imposibles, absurdas, inútiles o innecesa-rias. Pueblo v. Andreu González, 105 D.P.R. 315, 321 (1976).
*345El Art. 144 no puede analizarse aisladamente. Una interpretación congruente y compatible con la visión legis-lativa del Código Penal en materia de divulgación, publi-cación y alteración de comunicaciones privadas no autori-zadas requiere una lectura integral. Véanse los Arts. 145, 146, 147 y 148 (33 L.P.R.A. secs. 4186, 4187, 4188 y 4189). En particular se destaca el Art. 152, que versa sobre la intrusión en la tranquilidad personal por la vía telefónica y otros medios de comunicación. Reza:
Toda persona que por medio del teléfono o por cualquier otro medio similar profiriere lenguaje amenazador, abusivo, obsceno o lascivo a otra, o que con el propósito de molestar a cualquier persona efectúe repetidamente llamadas telefónicas u ocasione que el teléfono de otra persona dé timbre repeti-damente, o toda persona que permita que cualquier teléfono bajo su control sea utilizado para cualquier propósito prohi-bido por la presente sección, será sancionada con pena de re-clusión que no excederá de seis meses o multa que no excederá de quinientos dólares o ambas penas a discreción del tribunal.
Su texto y ámbito protector es evidente. Sería un contra-sentido estimar que el autor de una llamada ilegal de este género, atentatoria a la intimidad, todavía está protegido constitucional o estatutariamente —en virtud de lo precep-tuado en el Art. 144 antes comentado— y es merecedor a que se obtenga su consentimiento previo como requisito para disuadirlo de que no realice sus amenazas, abusos o vejámenes contra sus víctimas. De ese modo volitivo ilegal u otros análogos se deriva e infiere, por imperativo circuns-tancial, una renuncia clara al derecho. Quien atenta y vul-nera la intimidad de su prójimo representa su antítesis y paradoja. Mal puede invocarla como escudo protector de su personalidad. Esa óptica obscura desarticularía in extremis el principio hermenéutico de que las leyes deben interpre-tarse armoniosamente logrando su verdadero sentido y recto significado.
*346V
En las circunstancias apuntadas, el remedio dispuesto por el tribunal de instancia es compatible con el diseño cons-titucional prevaleciente. Resta solamente aclarar y precisar su implementación.
Primeramente, como medida inicial, el foro judicial debe evaluar si el derecho a la intimidad del usuario puede cabalmente protegerse disponiendo el cambio del número de teléfono, si ello es viable con razonable prontitud y el usuario accede.
Agotada esa alternativa u otras soluciones análogas, una vez cumplidos los trámites pertinentes, procede la orden de interceptación.
Reconocemos que esta decisión no está inmune a inter-pretaciones jurídicas distintas, producto de enfoques abso-lutos; tampoco a reparos basados en que su implementación en cierto sentido expone la intimidad de las personas que originen llamadas legítimas a un teléfono así interceptado. Esta última realidad es innegable. En el choque de valores constitucionales individuales, se trata de un menoscabo ínfimo de un derecho para vindicar otro igual —pero que adquiere mayor jerarquía constitucional— en circunstan-cias de una fluidez situacional de otro modo incontrolable e irremediable. Representa el costo espiritual dual que es menester pagar en aras de una protección a la privacidad cuyos beneficios comunitarios han de revertir con creces. En la práctica la exposición e impacto es exiguo. Nos explica-mos.
En el curso ordinario y razonable de las relaciones humanas cotidianas, en la dinámica de una conversación telefónica existen y se pueden deslindar esencialmente dos etapas: la preliminar, que versa sobre la identificación de quien la origina y quien la recibe, y la referente al desarrollo del mensaje o diálogo ulterior. Sobre la etapa preliminar lo usual y normal es que al recibirse una llamada, *347tanto autor como receptor —a escasos segundos de estable-cida, mediante intercambio verbal y antes de iniciada pro-piamente la conversación— se identifiquen recíprocamente, sea de manera espontánea o a solicitud de uno de ellos. Excepto llamadas involuntarias, erróneas o tecnológica-mente discadas y procesadas, es poco corriente y frecuente que se realicen a teléfonos no deseados. Bajo cualesquiera alternativas no es común que se entable y sostenga por mucho tiempo una conversación sin que de algún modo pre-viamente haya habido esa identificación expresa, o sus pro-tagonistas —por razón de estar habituados o familiarizados con sus respectivas voces— prescindan de ese requerimiento formal de identidad. En este sentido, en casos como el que nos ocupa, resulta fácil y viable exigir que la Telefónica desconecte y se abstenga de continuar interviniendo y escu-chando más allá de lo imprescindible las conversaciones hechas por personas que bonafide se identifican o son iden-tificadles por el propio usuario. De ordinario bastará escu-char la conversación en su etapa preliminar para que el funcionario de la Telefónica se percate y quede informado de este extremo. Adicionalmente, requerir un simple aper-cibimiento de parte del receptor al autor, indicativo de que dicho teléfono está interceptado por orden judicial a la pri-mera oportunidad en que aquél advierte o reconoce su iden-tidad genuina o que la llamada es de naturaleza legítima, de un lado es indispensable y del otro, suficiente para que la central de la Telefónica interrumpa y cese, a la brevedad posible, la interceptación y rastreo.
En cuanto a estas conversaciones bona fide y legítimas, producto de la voluntad y anuencia de ambas partes, subsiste en todo su esplendor la interdicción constitucional y las prohibiciones del Código Penal. Sobre estas conversaciones no podría mantenerse ni continuarse una interceptación mediante ningún medio mecánico o análogo sin el consentimiento o renuncia de todas las partes que intervienen. Todo decreto judicial en que se conceda este *348remedio dispondrá claramente los límites de la autorización y que la interceptación se extenderá únicamente el tiempo estrictamente necesario para detectar la naturaleza de la llamada, identificar su origen y autor, y si se acepta. Cuando en su implementación y con referencia a llamadas legítimas, incidental o accidentalmente —aun mediando el aviso— no surgiere una renuncia expresa o tácita (13) y se escuchen conversaciones ajenas al propósito que motivó dicho decreto judicial —vindicar y amparar el derecho de la intimidad del peticionario— éstas también se estimarán protegidas por el Art. II, Sec. 10 de la Constitución. (14)
Pueden adelantarse también ciertas dificultades prácti-cas o problemas tecnológicos o gastos adicionales en la administración del sistema telefónico del país o que la Asamblea Legislativa debe actuar primero. En el choque y balance de valores individuales y públicos envueltos algunos deben ceder y los escollos, superarse. La Legislatura puede manifestarse en el futuro, al igual que lo ha hecho en el pasado en otros asuntos sobre los cuales han recaído deci-siones. Sucn. de Victoria, supra. Nuestro análisis y dispo-sición —que se circunscribe a los hechos específicos del caso y deja expresamente sin resolver otros ángulos más comple-jos del problema— no niega esa opción ni es incompatible con los remedios inmediatos e interinos propuestos. Remitir los remedios a la Legislatura es apropiado y prudencial en algunos casos. Véase, Pueblo v. Bou Nevárez, 111 D.P.R. 179, 188 (1981). Sin embargo, en el que nos ocupa no. El agravio es patente e intenso, el remedio, impostergable.
*349Como expresó la ilustrada sala de instancia “[djesde los comienzos de nuestros tiempos los pobres de espíritu, los enfermos del alma, los bromistas a jornada completa, [a] los que le[s] falta el valor y otros, recurren al anónimo para dar paso a sus fechorías. Es un vil delito que no debe quedar impune”. Ante la deformidad moral de algunos, el que la Telefónica no cuente con el equipo más moderno en toda la isla se comprende, pero no es excusa para no remediarse la situación. Tampoco lo son razones de orden económico. La moneda no debe prevalecer sobre el costo espiritual de una intimidad innecesariamente lastimada. De sus dos caras, hemos de evitar imponerles a las peticionarias el cargar la cruz.
En nuestra compleja sociedad moderna el ciudadano ya está suficientemente expuesto a los peligros fuera del hogar. Los tribunales no podemos cruzarnos de brazos. No debe posponerse el remedio en aras de una posible acción legis-lativa. La solución propuesta, aunque técnica y jurídica-mente no sea perfecta, está accesible como método para viabilizar y lograr una reivindicación pronta e inmediata para las recurridas. Así lo reconoce la Telefónica. Su único reparo, debido a que en. el área de Ponce tendrían que in-terceptar parte del contenido de las llamadas, está fundado en la premisa jurídica errónea de que ello podría confligir con nuestra Constitución o el estatuto federal. Hemos visto que no es así.
El poder judicial no debe agravar el estado de semi-in-defensión en que se encuentran las peticionarias ante el abuso y agravio de que son objeto. (15) El fin de la Consti-*350tución es la convivencia social con respeto y justicia para todos. Su vitalidad descansa en su dinamismo. Es un docu-mento que rebasa las preferencias personales de sus autores y plasma las esperanzas de ulteriores generaciones. Su fac-tura es moderna, de lenguaje claro y sencillo, susceptible a una continua renovación. No está escrito en lengua extinta, arduo de descifrar y referente a asuntos esotéricos. Inter-pretamos una Constitución, no los Rollos del Mar Muerto. Nuestra decisión no es incompatible con las garantías que un Estado democrático debe a sus ciudadanos. Únicamente de ese modo superamos el espectro de “que este Tribunal es impotente bajo la Constitución para proteger el derecho a la intimidad de los ciudadanos de este país en este aspecto ...; que carece igualmente de poder para impedir la degra-dación a que a menudo se [le] fuerza . . . bajo la situación imperante; y que su papel no puede rebasar al del simple espectador limitado a lo sumo a lamentar el desprestigio que sufre necesariamente un sistema jurídico divorciado de la realidad a la que se supone que sirva.... En buena teoría de adjudicación, además, los parlamentos no son los únicos agentes de cambios sociales necesarios. Cuando se trata de mantener vivo un esquema constitucional, de conservarlo en buena sintonía con las realidades del país, es principal deber de la judicatura propender igualmente a tal fin, aunque con la mesura y circunspección que le impone su papel dentro de nuestro sistema de gobierno y sin exceder al marco de sus atribuciones”. (Énfasis suplido.) Figueroa Ferrer, supra, pág. 278.
Hoy nuevamente escogemos esa ruta. Permitir limita-damente la interceptación consentida, sujeta a la interven-ción exclusiva de los tribunales, fortalece y vivifica el dere-cho de toda persona a que se respete su vida íntima y familiar. Vindicar el derecho constitucional a la intimidad es función judicial que rehusamos abdicar.
Por los fundamentos expuestos y con sujeción a los pro-nunciamientos vertidos, se confirma el dictamen del Tribunal Superior, Sala de Ponce.
*351El Juez Asociado Señor Torres Rigual emitió opinión concurrente. El Juez Presidente Señor Trías Monge emitió opinión concurrente y disidente.
—O—

La conclusión de que la Convención Constituyente rehusó encomendar directamente a los tribunales la protección del derecho a la secretividad telefónica es cuestionable. 3 Diario de Sesiones de la Convención Constituyente de Puerto Rico 1581-1585 (1952). A lo que la Asamblea Constituyente se negó fue a equiparar interceptaciones telefónicas siguiendo el método prescrito para mandamientos de registro, allanamientos o arrestos fundados en causas probables, lo cual es materia claramente penal, con referencia al Estado. Nunca previó la situación sobre la cual versa el recurso de epígrafe: solicitudes de los propios usuarios para que, en protección de sus respectivos derechos a la intimidad, se intercepten sus teléfonos.


 En su alegato reconoce que posee ese equipo en otras áreas y mediante el mismo puede detectar el origen de la llamada en progreso sin intervenir con el contenido de la comunicación.
El análisis jurídico y la permisibilidad de esa técnica no están ante nuestra consideración.


 Sobre la intención legislativa, véase el Informe del Senado Núm. 1097 en 2 U.S. Code Congressional and Administrative News 2112 (1968). Puntualizamos que el estatuto se promulgó tomando en consideración los parámetros esbozados por el Tribunal Supremo federal en los casos de Berger v. New York, 388 U.S. 41 (1967), y Katz v. United States, 389 U.S. 347 (1967).


 2 U.S. Code Congressional and Administrative News 2187 (1968).


 Véanse los Arts. 144, 145, 146, 148, 149 y 152 del Código Penal. 33 L.P.R.A. secs. 4185, 4186, 4187, 4189, 4190 y 4193.


 “(c) It shall not be unlawful under this chapter for a person acting under color of law to intercept a wire or oral communication, where such person is a party to the communication or one of the parties to the communication has given prior consent to such interception.
“(d) It shall not be unlawful under this chapter for a person not acting under color of law to intercept a wire or oral communication where such person is a party to the communication or where one of the parties to the communication has given prior consent to such interception unless such communication is intercepted for the purpose of committing any criminal or tortious act in violation of the Constitution or laws of the United States or of any State or for the purpose of commit*337ting any other injurious act.” Esta disposición recogía la norma jurisprudencial prevaleciente. Véanse, López v. United States, 373 U.S. 427 (1963); Rathbun v. United States, 355 U.S. 107 (1957); y On Lee v. United States, 343 U.S. 747 (1952).


 2 U.S. Code Congressional and Administrative News 2182 (1968).


 Algunos estados, mediante legislación o en virtud de interpretación judicial de estatutos locales, han dado diferente tratamiento a la renuncia de este derecho. Véase, C. Fishman, The Interception of Communications without a Court Order: Title III, Consent, and the Expectation of Privacy, 51 St. John’s L. Rev. 41 (1976).


 J. Castán Tobeñas, Derecho civil español, común yforal, lima ed., Madrid, Ed. Reus, 1971, T. I, Vol. II, pág. 325.


 El siguiente diálogo despeja toda incertidumbre al respecto:
“Sr. Trías Monge: ¿Es o no es cierto que en relación con estos problemas de interferencia en la vida privada, debe leerse en la sección 10, el apartado que estamos discutiendo, conjuntamente con la sección 8? O sea, al final de la sección 8 definitivamente se establece que toda persona tiene derecho a protección de ley contra ataques abusivos a su honra, a su reputación y a su vida privada o familiar. ¿Es o no cierto que esta disposición es la general, que definitivamente garantiza al ciudadano en Puerto Rico lo que se conoce como el right of privacy, y que toda injerencia contra su vida privada, en la que naturalmente está envuelto el secreto de la comunicación telegráfica que haya recibido, queda comprendida; y que lo que se hace en la sección 10 es exponer específicamente el problema de la inter-cepción de la comunicación telefónica?
“Sr. Benitez: Le agradezco al compañero Trías Monge la intervención. Efecti-vamente eso es. En un caso se trata del principio genérico de la autonomía de la intimidad, del derecho a la intimidad y en este otro caso se hace la mención especí-fica del teléfono porque ha habido intentos concretos para violentar esa intimidad y la estamos consiguientemente, prohibiendo específicamente.” Diario de Sesiones, supra, T. 3, pág. 1586.


 El delegado en cuestión, Hon. José Trías Monge, expresó a modo de para-fraste:
“Para indicar solamente que [en] la proposición recomendada por la [Comisión de] Carta de Derechos, de adoptarse la enmienda sugerida por el com-pañero Fernández Méndez, quedaría destruido definitivamente el propósito de la misma; y que está fundamentada la enmienda, la proposición de la carta de dere-chos, en una disposición conocida, sumamente respetada en la exposición de dere-chos humanos, que forma parte del sistema federal de leyes. El Congreso de los Estados Unidos, al aprobar la Federal Communications Act de 1934, reconoció definitivamente y sin reservas ni limitaciones de ninguna clase, que no podría ni debería en forma alguna interceptarse las comunicaciones telefónicas o de alguna otra clase.” (Énfasis suplido.) Id., pág. 1585.


“Toda persona que con el fin de enterarse ó de permitir que cualquiera otra se entere de una comunicación privada verbal, bien sea comunicación tele-fónica o por cualquier otro medio dirigida a un tercero, conecte, instale o utilice cualquier aparato o mecanismo, o cualquier otro modo, será sancionada con pena de reclusión, por un término fijo de dos (2) años. De mediar circunstancias agra-vantes, la pena fija establecida podrá ser aumentada hasta un máximo de tres (3) años; de mediar circunstancias atenuantes, podrá ser reducida hasta un mínimo de un (1) año.
“El tribunal, a su discreción, podrá imponer la pena fija de reclusión estable-cida o pena de multa que no excederá de cinco mil (5,000) dólares, o ambas penas.” 33 L.P.R.A. sec. 4185.


 Si por circunstancias excepcionales y justificadas no se brinda el aviso en llamadas y conversaciones telefónicas legítimas, no se configura una renuncia. El incumplimiento del deber afirmativo de apercibir a quien origina una llamada legítima podría ser fuente de responsabilidad penal, civil o ambas.


 Precisamente para minimizar el efecto que esto pudiera producir es que la solución que hoy damos al problema debe restringirse a que la parte afectada acuda inexorablemente a una autorización u orden judicial para poder intercep-tar su teléfono, sujeto dicho dictamen al cumplimiento de los requisitos esbozados.


 En Vizcarra Castellón v. El Pueblo, 92 D.P.R. 156, 167 (1965), citamos con aprobación la doctrina de “que el proferir lenguaje vil, abusivo e indecente por teléfono constituye una infracción del estatuto” sobre alteración de la paz. En Pueblo v. Caro González, 110 D.P.R. 518, 524 (1980), en que sostuvimos que a un policía se le puede alterar la paz dijimos: “Un cambio en el énfasis de los intereses envueltos corrobora lo antes dicho. Principios de fundamental jerarquía, raigam-bre constitucional que se dirigen a proteger al ciudadano individual contra toda afrenta a su honra, reputación, dignidad e integridad, han venido a predominar — ”